Citation Nr: 1022822	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as secondary to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for diabetes mellitus 
type II, to include as secondary to exposure to herbicide 
agents.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam for 7 
months and 9 days during the period of June 1967 to March 
1969.  

2.  The Veteran has not been clinically diagnosed with 
diabetes mellitus type II.  


CONCLUSION OF LAW

Criteria for service connection for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including diabetes mellitus type II, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A Veteran who served in the Republic of Vietnam during the 
Vietnam era, such as the Veteran, is presumed to have been 
exposed to certain herbicide agents, such as Agent Orange.  
In the case of such a Veteran, service connection for certain 
presumptive disorders, including diabetes mellitus, will be 
presumed to if a presumptive disorder becomes manifest to a 
compensable degree at any time after separation from active 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2009).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran served on active duty from June 1967 to March 
1969, including service in Vietnam for 7 months and 9 days.  
Thus, he is presumed to have been exposed to herbicides.  The 
issue then becomes whether the Veteran has a disability that 
is presumptively related to herbicide exposure.

In this case, the Veteran asserts that he has diabetes 
mellitus.  However, the Veteran's claims file is void of a 
medical record showing that he has in fact been diagnosed 
with diabetes mellitus.  The evidence shows that the Veteran 
has impaired glucose tolerance; but this is considered a 
laboratory finding and does not actually represent a 
disability associated with exposure to herbicides.  

The Veteran's service medical records are negative for any 
complaints or treatment for diabetes mellitus type II.  At a 
February 1969 separation examination, the Veteran was not 
diagnosed with diabetes mellitus type II, and his endocrine 
system was found to have no abnormalities.  

Post-service VA medical records dated from December 2002 to 
December 2006 show that the Veteran received intermittent 
treatment for glucose impairment.  In a January 2006 VA 
medical report, the Veteran's wife reported that he had 
fasting blood sugars between 114 and 170 and over 200 mg/dL 
in the night.  

Based on the wife's report, the Veteran was provided with a 
VA examination in May 2006 to determine whether a diagnosis 
of diabetes mellitus was warranted.  However, the examiner 
found that the Veteran only met the criteria for a diagnosis 
of impaired glucose tolerance and that he did not meet the 
criteria for a diabetes mellitus type II diagnosis.  She 
explained that a diagnosis of diabetes mellitus was only 
established when a two-hour postprandial was reported in more 
than 200 mg/dL and/or two fasting blood sugar levels taken in 
different times were more than 126 mg/dL.  The examiner 
reviewed the Veteran's entire claims file and stated that 
while many two-hour postprandials were done, all of the 
results reported less than 200 mg/dL.  She also noted that 
all fasting blood sugar levels in the file showed less than 
126 mg/dL, with the exception of a reading of 131 mg/dL in 
February 2006.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2006 medical opinion concluding 
that the Veteran did not have diabetes mellitus type II is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and the adequate 
rationale provided for her opinion.  In addition, there are 
no contrary competent medical opinions of record.  

The Board has considered the Veteran's and his wife's claim 
that he has diabetes mellitus type II related to his service.  
However, as laypersons, the Veteran and his wife are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998), Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  
Therefore, the Veteran and his wife can testify to that which 
they are competent to observe, such as fatigue, but they are 
not competent to provide a medical diagnosis for any diabetes 
mellitus or to relate any diabetes mellitus medically to the 
Veteran's service.  

Furthermore, the statements by the Veteran's wife that he had 
fasting blood sugars between 114 and 170 and over 200 mg/dL 
in the night were of record at the time the VA examiner 
rendered her opinion, but she nevertheless concluded that the 
clinical testing simply did not support a diagnosis of 
diabetes mellitus.

Absent evidence of a current disability, service connection 
for diabetes mellitus type II is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).
As the preponderance of the evidence is against the claim for 
service connection, the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2006 and a rating 
decision in June 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  While the Veteran's representative 
requested that an additional VA examination be provided to 
ascertain whether the Veteran had developed diabetes 
mellitus, the Board concludes that an examination has already 
been provided and there has been no additional showing that 
the Veteran has developed diabetes mellitus since that 
examination was conducted.  As such, an additional 
examination is not warranted.  The Veteran was also offered 
the opportunity to testify at a hearing before the Board, but 
he declined.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.
 

ORDER

Service connection for diabetes mellitus type II, to include 
as secondary to exposure to herbicide agents, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


